Title: To James Madison from Rufus King, 31 October 1801
From: King, Rufus
To: Madison, James


Private
Dear Sir,London Oct 31st. 1801
It is confidently believed that a considerable Expedition composed of land & Sea forces, is preparing in france, and will soon proceed to St. Domingo, and perhaps to the mississippi. Should Toussaint resist, our commerc[e] may experience fresh Embarrassments in the west India seas. On this account among others the Presence of our Minister at Paris becomes more and more desir⟨a⟩ble.
To my surprize the Ship Frederic of new york the first of our vessels detained upon the charge of having broken the Blockade of Havre de Grace, was two days ago tried and condemned in the high court of admiralty. I had been assured that the trial of these vessels should stand over, until the Cabinet should find Time to consider the Subject, and I had moreover reason to expect that an intimation would be given to the Judge, that (under all Circumstances) these vessels at least such of them as had not been warned ought to be discharged. As soon as I heard of this sentence I called on Sr. Wm. Scott (to whom I had already sent a copy of my correspondence with Lord Hawkesbury concerning the Blockade of Havre) who told me that not having received the Communication he had expected from the Government, when the Case of the Frederic came on, he intimated the expediency of suffering it, with such other cases as were in similar Circumstanc⟨es⟩ to stand over; that the Kings advocate, who on a former day had stated an expectation that he might receive particular instructions respecting these cases, signified his readiness to acquiesce but that the Claimants Counsel pressed for a Trial, and he could do no otherwise than condemn the vessel and Cargo. The other vessels will not be tried before the Cabinet has decided whether it will interfere, and that this Decision may be no longer delayed I have required Lord Hawkesbury explicitly to inform me, whether it is intended to make the cases of these vessels a subject of ministerial Consideration. Should the Cabinet interfere the vessels will be discharged with their Cargoes; if it decline or delay to do so, I shall put my correspondence with Lord Hawkesbury into Mr Ervings hands with directions to deliver it to the Advocate of the Claimant to be used on the Trials. With great respect I have the honour to be Dr Sir Yr: Ob: & faithful Serv:
Rufus King
 

   RC (DNA: RG 59, DD, Great Britain, vol. 9); duplicate (DLC: Rives Collection, Madison Papers); letterbook copy (NHi: Rufus King Papers, vol. 54). Duplicate in a clerk’s hand, signed by King.

